DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



                        RUSHAWN COOPER,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-2069



                         September 23, 2022

Appeal pursuant to Fla. R. App. P. 141(b)(2) from the Circuit Court
for Polk County; Jalal Harb, Judge.

Rushawn Cooper, pro se.

PER CURIAM.


           Affirmed.


CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.